Citation Nr: 0322612	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran, who had active service from February 1946 to 
January 1949, died in August 1964.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee which denied service connection for 
the cause of the veteran's death and dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318.  

In January 2003 the Board denied service connection for the 
cause of the veteran's death, but stayed a decision on 
entitlement to dependency and indemnity compensation benefits 
pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit); National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  

Since then Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001) 
issued pursuant to the Federal Circuit decision has been 
rescinded, and the temporary stay on adjudication this 38 
U.S.C.A. § 1318 claim is no longer in effect, the Board will 
render a decision in this case.


FINDINGS OF FACT

1.  The veteran died in August 1994 of a heart attack; his 
cardiovascular disease was not of service origin; and he had 
no service-connected disabilities at the time of his death.  


2.  There were no claims for any compensation benefits prior 
to the veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. §§ 3.22, 20.1106 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The official Certificate of Death shows that the veteran died 
in August 1964 of a coronary occlusion.  The interval between 
the coronary occlusion and death was immediate.  It was 
reported that an autopsy was not performed.  During the 
veteran's lifetime there were no claims for compensation 
benefits.

The appellant filed a claim for dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1318 in July 1999, proximately 15 years after her husband's 
death.  She stated that his death was related to a head 
injury in service while he was serving in Alaska.  In January 
2003 the Board denied service connection fort cause of the 
veteran's death holding:

1.  The veteran died in August 1964 of an 
acute coronary occlusion of immediate 
onset prior to his death.  At the time of 
his death, service connection was not in 
effect for any disability.

2.  The veteran's cardiovascular disease 
is not of service origin.

3.  A disability of service origin was 
not involved in the veteran's death.

The VA has fully complied with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  She has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate her 
claim in the statement of the case and a supplemental 
statement of the case, a February 2001 Board remand and other 
correspondence from the VA. 

In a February 2001 letter from the RO she was informed of the 
VCAA and what evidence the VA would obtain.  The appellant 
was also asked to advise the VA if there were any other 
information or evidence she considered relevant to his claim 
so that VA could help by getting that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the a duty to assist her in obtaining evidence 
necessary to substantiate her claim, she has reported that 
there are no medical records available pertaining to her 
husband's death.  The Board concludes, therefore, that the 
requirements of the VCAA have been met and a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002).    

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.  
Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  

In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  

The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  On April 5, 2002, VA amended 38 C.F.R. § 
20.1106 to provide that there would be no "hypothetical" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  

The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening-
"hypothetical entitlement" claims. Id. at 1379-80.  

In this case, the veteran died in August 1964 of a heart 
attack; his cardiovascular disease was not of service origin; 
and he had no service-connected disabilities at the time of 
his death.  There were no claims for any compensation 
benefits prior to his death.  Under such conditions there is 
basis which permits a grant of the claim for dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318 and the appeal must be denied.


ORDER

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  
We are in the process of updating the form to reflect changes 
in the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

